Citation Nr: 0636929	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  00-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Achilles 
tendonitis.  

2.  Entitlement to an initial schedular rating in excess of 
10 percent for degenerative disc disease of the lumbosacral 
spine with chronic lumbar strain, prior to March 22, 2005

3.  Entitlement to an initial schedular rating in excess of 
20 percent for degenerative disc disease of the lumbosacral 
spine with chronic lumbar strain, on and after March 22, 
2005.  

4.  Entitlement to an initial extraschedular rating for 
degenerative disc disease of the lumbosacral spine with 
chronic lumbar strain from August 19, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted the veteran's 
claim for service connection for degenerative disc disease of 
the lumbosacral spine with chronic lumbar strain and 
assigning a 10 percent schedular evaluation therefor, 
effective from August 19, 1999.  Following the veteran's 
change in residence, his claims folder was transferred to the 
RO in Seattle, Washington, and by its rating decision in 
April 2005, the Seattle RO increased the schedular evaluation 
for the disability in question from 10 percent to 20 percent, 
effective from March 22, 2005.  That action has prompted the 
Board to restyle the issues relating to claims for initial 
ratings, as set forth on the title page of this document.

Also being pursued by the veteran through this appeal were 
claims of entitlement to service connection for tinnitus, a 
left ankle sprain, and Achilles tendonitis.  By RO action in 
May 2004 service connection was granted for tinnitus and a 
left ankle sprain and such action effectively removed such 
matters from the Board's jurisdiction.  In addition, the 
appeal as to the claim for service connection for Achilles 
tendonitis was withdrawn by the veteran in March 2005 and 
such matter is herein dismissed, as set forth in greater 
detail below.  

The issue of the veteran's entitlement to an initial 
extraschedular rating for degenerative disc disease of the 
lumbosacral spine with chronic lumbar strain from August 19, 
1999, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran in March 1995 withdrew from appellate 
consideration the issue of his entitlement to service 
connection for Achilles tendonitis.  

2.  From August 19, 1999, to March 21, 2005, the veteran's 
service-connected degenerative disc disease and chronic 
strain of the lumbosacral spine was manifested by essentially 
full range of motion of the thoracolumbar spine with pain at 
the extremes or characteristic pain on motion and no more 
than mild intervertebral disc syndrome; there is no competent 
evidence of muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in standing position, 
nor is there medical evidence of incapacitating episodes of 
intervertebral disc disease of any duration, a showing of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, or an associated 
compensable neurological disorder, including but not limited 
to bowel or bladder impairment.  

3.  On and after March 22, 2005, the degenerative disc 
disease of the lumbosacral strain with chronic lumbar strain 
is manifested by no more than moderate limitation of motion 
of the lumbar spine or limitation of flexion of the 
thoracolumbar spine to 30 degrees or less; no listing of 
whole spine to opposite side, a positive Goldthwait's sign or 
marked limitation of forward bending in standing position; no 
more than moderate intervetebral disc syndrome; no 
incapacitating episodes of intervertebral disc syndrome; and 
no associated compensable neurological disorder, including 
but not limited to bowel or bladder impairment.  





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to his claim for service connection for 
Achilles tendonitis have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).  

2.  The schedular criteria for the assignment of an initial 
rating in excess of 10 percent for degenerative disc disease 
of the lumbosacral strain with chronic lumbar strain for the 
period from August 19, 1999, to March 21, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002) and Diagnostic Codes 5292 and 5295 
(prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, as in effect from September 23, 2002; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (2006).

3.  The schedular criteria for the assignment of an initial 
rating in excess of 20 percent for degenerative disc disease 
of the lumbosacral strain with chronic lumbar strain for the 
period from March 22, 2005, to the present, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002) and Diagnostic Codes 5292 
and 5295 (prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, as in effect from September 23, 2002; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Achilles Tendonitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In this instance, the veteran through 
contact with the RO in March 2005, which was reduced to 
writing, withdrew his appeal as to his entitlement to service 
connection for Achilles tendonitis.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that matter.  Accordingly, the Board does 
not have jurisdiction to review such claim and it is, 
therefore, dismissed.

Initial Schedular Rating for Degenerative Disc Disease of the 
Lumbosacral Spine

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the through the RO's correspondence of January 
2004 to him.  The Board finds that the veteran received 
notice and was aware of the evidence needed to substantiate 
his service connection claim and the avenues through which he 
might obtain such evidence and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was advised to submit any and all relevant 
evidence in his possession.  Thus, all necessary action has 
been taken to provide the veteran with notice required by the 
VCAA and as interpreted by the Court in its decisions in 
Quartuccio, supra; Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004); and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 
2006).  

While all of the required notice was not provided prior to 
the initial RO decision on the claim, notice was complete 
prior to the April 2005 readjudication of the claim(s).  See 
Supplemental Statement of the Case issued in April 2005; see 
also Prickett v. Nicholson, No. 04-0140 (U. S. Vet. App. 
September 11, 2006).  The content of the notice complied 
fully with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  After notice was provided, the veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
The veteran has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  The Board finds that the failure to provide 
the veteran with the all the specific types of notice 
outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield, 
supra; see also Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Notice to the veteran as to disability ratings or effective 
dates, per Dingess/Hartman, is not shown to have been 
furnished to the veteran.  However, in view of the fact that 
it is herein concluded that a preponderance of the evidence 
is against the veteran's entitlement to the requested 
benefit, any error as to the notice provided under 
Dingess/Hartman is found to be harmless.  It is also 
pertinent to note that neither the appellant-veteran, nor his 
representative, challenges the timing or sufficiency of any 
notice provided, see Mayfield v. Nicholson, 19 Vet. App. at 
121 (2005) (due process concerns with respect to VCAA notice 
must be pled with specificity), rev'd on other grounds 444 
F.3d 1328 (Fed. Cir. 2006).  Hence, there is no known 
impediment to the Board's entry of a final decision on the 
merits of the matter(s) presented for review.  Bernard, 
supra.

Finally, all pertinent examination and treatment records, 
including service medical records from active duty, have been 
obtained and made a part of the veteran's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  The record indicates that the 
veteran was afforded VA medical examinations in 2000 and 2005 
in order to identify the nature and severity of his service-
connected low back disability and findings therefrom are 
found to have been detailed and of a comprehensive scope, 
such that the assignment of initial schedular evaluations may 
be based thereon.  Given that there is ample competent 
evidence of record to render an appellate decision, there is 
no duty to provide another examination or obtain further 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, it is found VA has satisfied its 
duties under the VCAA.

Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for degenerative disc disease of the 
lumbosacral spine with chronic lumbar strain was established 
by the RO's decision in July 2000, at which time a 10 percent 
evaluation was assigned therefor under DC 5293, effective 
from August 19, 1999.  Given that the veteran timely appealed 
the initial rating assigned in July 2000, the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.  In view of the foregoing, and 
the RO's action in April 2005 increasing the initial rating 
from 10 to 20 percent from March 22, 2005, the questions 
presented for review are whether an initial schedular rating 
in excess of 10 percent is warranted at any time prior to 
March 22, 2005, and whether a schedular evaluation in excess 
of 20 percent is for assignment on or at any time subsequent 
to March 22, 2005.  

The criteria for the evaluation of spinal disorders were 
amended during the course of the instant appeal, initially as 
of September 23, 2002, and then on September 26, 2003.  See 
68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 54345 (2002).  
Because of this fact, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003,69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

The General Counsel indicated that pursuant to Supreme Court 
and Federal Circuit precedent, when a new statute is enacted 
or a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision. VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

The Board finds that none of the above cases or General 
Counsel Opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  However, the amended criteria can only be 
applied as of the effective date of amendment.  VAOPGCPREC 3- 
2000 (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change).  Cf. Dudnick v. Brown, 10 Vet. 
App. 79, 79-80 (1997).

As in effect prior to September 23, 2002, intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, DC 5293, is evaluated as 10 
percent disabling where it is mild  and 20 percent disabling 
where it is moderate in degree, with recurring attacks.  A 40 
percent rating is warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating, the highest available, is 
assignable for an intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under DC 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating is for assignment where there are 
slight subjective symptoms only.  A 10 percent rating is 
assignable with characteristic pain on motion.  A 20 percent 
rating is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending, or a unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is warranted if the lumbosacral strain is severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295.

Under DC 5237, the newly assigned DC for lumbosacral strain 
on and after September 26, 2003, a spinal disorder, with or 
without regard to symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is assigned a 20 
percent rating where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The next higher 
evaluation of 30 percent pertains exclusively to the cervical 
spine, which is not herein at issue.  For assignment of a 40 
percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.  The foregoing criteria are 
known as the general rating formula for the evaluation of 
spinal diseases and injuries.  

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months, and as of September 26, 2003, either on the basis 
of the aforementioned incapacitating episodes or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above for lumbosacral strain.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  With incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the previous 12-month period, a 20 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation, the highest available, is assignable.  
38 C.F.R. § 4.71a, DC 5243.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Notwithstanding the veteran's contentions that his service-
connected low back disorder has been inadequately rated, the 
record fails to identify the existence, prior to March 2005, 
of more than a mild intervertebral disc syndrome, lumbosacral 
strain that was manifested by more than a showing of 
characteristic pain on motion, incapacitating episodes of 
intervertebral disc disease of any duration, or a showing of 
ankylosis of the thoracolumbar spine or entirety of the 
spine, any limitation of motion of the thoracolumbar spine, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  There is no 
medical evidence of an associated neurological disorder 
warranting a separate compensable rating, under the criteria 
in effect from September 26, 2003, including but not limited 
to bowel or bladder impairment.  There is otherwise no 
demonstration of a vertebral fracture, ankylosis, or 
limitation of motion, as might warrant the assignment of a 
rating in excess of 10 percent under DCs 5285, 5286, 5289, 
5292, as in effect prior to September 26, 2003.  

In this regard, it is noted that on a VA medical examination 
in June 2000, the veteran's gait and range of motion of the 
lumbar spine were found to be normal, although there was 
found to be pain at the extremes of flexion.  No apparent 
deformity or muscle spasm was present and indicia of 
weakness, fatigue, or lack of endurance were absent.  Deep 
tendon reflexes were plus two in the lower extremities and 
there was no abnormality shown with respect to peripheral 
pulses, motor strength, or sensation.  Subsequent X-rays of 
the lumbar spine taken in March 2001 disclosed no fracture, 
malalignment, or other bony abnormality.  

The only other pertinent medical evidence on file is found in 
the report of a VA medical examination conducted on March 22, 
2005.  At that time, the veteran complained of low back pain 
that radiated to the buttocks and thighs.  Flare-ups of pain 
were noted by the veteran to occur two to three times weekly 
and last several minutes; no complaints involving 
incapacitating episodes, weakness, give-way, or muscle spasm 
of the low back were set forth.  Clinically, there was 
tenderness and increased tone of the paraspinal muscles, 
without muscle spasm or trigger points.  Flexion of the 
lumbar spine in a standing position was to 50 degrees, with 
extension to 10 degrees, lateral flexion to 30 degrees 
bilaterally, and rotation to 40 and 45 degrees to the right 
and left, respectively.  An additional five degree loss of 
flexion was found to result based on pain, weakened movement, 
fatigue, and lack of endurance.  Neurologically, there was no 
sciatic notch tenderness and straight leg raising was 
negative to 75 degrees. No sensory or motor deficit was 
present, except for mild weakness of right foot eversion.  
Knee and ankle reflexes were 2/3 and equal bilaterally.  In 
the opinion of the examiner, the veteran's low back pain was 
having a major functional impact, with the overall functional 
impairment of the veteran's lumbar spine being described by 
the examiner as moderately severe, but there is no medical 
evidence of an associated neurological disorder warranting a 
separate compensable rating, under the criteria in effect 
from September 26, 2003, including but not limited to bowel 
or bladder impairment.  The question of whether an 
extraschedular rating for the veteran's low back disability 
is warranted under the provisions of 38 C.F.R. § 3.321(b)(1) 
is addressed in the remand below.

From March 22, 2005, there is no showing of incapacitating 
episodes of any duration.  Moreover, flexion of the 
thoracolumbar spine is not demonstrated to be limited to 30 
degrees or less, nor is ankylosis of the thoracolumbar or the 
entirety of the spine indicated, such as would warrant the 
assignment of a rating in excess of 20 percent under the 
general formula for rating spinal disorders.  Hence, there is 
no basis for the assignment of a schedular rating in excess 
of 20 percent from March 22, 2005.  

In terms of pain and functional loss, the June 2000 
evaluation disclosed the existence of pain, although no 
additional loss of range of motion was reported and there was 
found to be no evidence of weakness, fatigue, or lack of 
endurance.  The increase in the schedular evaluation to 20 
percent, effective from March 22, 2005, appears to be based 
primarily on findings involving pain and functional loss 
shown on the VA's medical examination in March 2005.  At that 
time, there was noted to be moderately severe functional 
impairment with weakened movement, some fatigue, and some 
lack of endurance.  Pain on motion was found to result in an 
additional five degree loss of forward flexion of the low 
back, which was noted to be reduced to 50 degrees in a 
standing position.  Even with the additional five degree loss 
of forward flexion, there is no basis under the general 
rating formula for the assignment of a rating in excess of 20 
percent on the basis of pain and functional loss.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, or DeLuca.  See also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (prior to September 26, 2003) and 5242 
(2006). 

It, too, must be remembered that, generally, the degree of 
disability specified is considered adequate to compensate for 
the loss of working time due to exacerbations or illness 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361 (1993) (the assignment of a compensable rating itself is 
recognition that industrial capabilities are impaired).  To 
that extent, time missed by the veteran from work due to his 
service-connected back disorder is adequately compensated by 
the 10 and 20 percent ratings already assigned.  Given the 
foregoing, it is concluded that the percentage ratings 
already in effect adequately compensate the veteran for the 
level of impairment demonstrated.

In sum, denial of the veteran's claim for initial ratings in 
excess of 10 percent for degenerative disc disease of the 
lumbosacral spine with chronic lumbar strain for the period 
prior to March 22, 2005, and in excess of 20 percent for the 
period on and after March 22, 2005, is in order.

As the preponderance of the evidence is against the veteran's 
claim for higher ratings for his low back disability, the 
benefit of the doubt doctrine is not for application and the 
claim for the assignment of a higher initial or staged rating 
during the entire period of time at issue must be denied.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).







ORDER

The appeal involving the veteran's claim for service 
connection for Achilles tendonitis is dismissed.  

An initial schedular rating in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine with 
chronic low back pain for the period prior to March 22, 2005, 
is denied.  

An initial schedular rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine with 
chronic low back pain for the period on and after March 22, 
2005, is denied.  


REMAND

During the course of the instant appeal and specifically, 
during the conduct of a VA medical examination in March 2006, 
the veteran alleged that he was longer able to perform 
previous employment duties as a diver, and, because of his 
service-connected low back disorder, was relegated to the 
operation of a decompression chamber for the benefit of other 
divers.  Such reasonably raises a claim for extraschedular 
entitlement to an initial rating for his service-connected 
degenerative disc disease of the lumbosacral spine with 
chronic lumbar strain, a matter that to date has not been 
addressed by the RO.  Remand is thus required to facilitate 
the initial development and adjudication of that matter.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for an initial extraschedular 
rating for degenerative disc disease of 
the lumbosacral spine with chronic lumbar 
strain.  Such must include notice of the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as applicable.  
The veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

Depending on the response received from 
the veteran, any and all appropriate 
assistance must be furnished him by VA.  

2.  The veteran's claim of entitlement to 
an initial extraschedular rating for 
degenerative disc disease of the 
lumbosacral spine with chronic lumbar 
strain must be referred to the Chief 
Benefits Director of VA's Compensation 
and Pension Service, for consideration of 
an extraschedular rating or ratings 
pursuant to 38 C.F.R. § 3.321(b)(1).









The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 
preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


